UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-7606



HASSAN SHABAZZ, a/k/a R. Sydnor; TYRONE L.
JOHNSON,

                                             Plaintiffs - Appellants,

             versus


D.   A.   BRAXTON,      Warden; J.   ARMENTROUT,
Assistant Warden;       LARRY HUFFMAN, Regional
Director,

                                              Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-39-7)


Submitted:    February 18, 2005               Decided:   April 6, 2005


Before NIEMEYER and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hassan Shabazz and Tyrone L. Johnson, Appellants Pro Se.      Mark
Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Hassan Shabazz and Tyrone L. Johnson appeal the district

court’s order denying relief on their 42 U.S.C. § 1983 (2000)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Shabazz v. Braxton, No. CA-03-39-7 (W.D. Va. Sept. 8,

2004). We grant Shabazz’s motion to amend his informal brief filed

in this court.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -